                                                                                             .               ''

                                                                            eLQRIf'
                                                                                  O OIi
                                                                                      IrII)EU,@,PTtiX X IJRY
                                                                                 AT HAPXRISONBURQVA
                                                                                         FILED ,
                                       IN TH E                                     Q.7'
                                                                                      ? jg,
                                                                                          .j
                                                                                           7.j
                                                                                             )jj
                           UNITED STATES DISTW CT COURT
                                     FO R TH E                                 JULI c DU             CLERK
                                                                              BY;
                           W ESTERN DISTRICT OF VIR GINIA                          ;PU           E
                               HARRISONBURG DIW SION


 U N ITED STATE S O F A M E RICA

                                                Case N o: 5:19-CR -00030

 JO SIE PEA C O E


                     JOINT DISCOVERY AND INSPECTION ORDER

        THIS DAY cam ethe United StatesofAmerica,by cotmsel,and theDefendant,by

 cotm sel,and movedtheCourtforentry ofan Ordergoverrlingtheprovision ofdiscovery by the

 respectivepartiesinthiscase,ptlrsuanttoRules6(e),12.1,12.2,12.3,16and26.2oftheFederal
 RulesofCriminalProcedce,pursuantto Sections6103(h)(4)(D)and6103(i)(4)(A)ofTitle26,
 United StatesCode,and pursuanttotheauthority ofthe Courtto regulateproceedingsbefore it.

 CotmselfortheUnited Statesand cotinselforthe Defendantmoved theCourtto approveand

 orderthe following schedule ofdiscovery and inspection in thiscmse,which said M otion the

 Courtgranted.

        IT IS TIIEREFORE ADJUDGED andORDERED,pursuanttoRule 16(a)ofthe
FederalRulesofCriminalProcedm e,thatthe United StatesofAmericapermittheDefendantto

inspect,copy and/orphotograph:

               (1) Arlyrelevantwritten orrecordedstatementsmadebytheDefendant,
       orcopiesthereof,within thepossession,custody orcontrolofthe governm ent,the

       existence ofwhich isknow n,orby the exercise ofdue diligence m ay becom e

       known,to theattorney forthe govem ment;thesubstance ofany oralstatement




Case 5:19-cr-00030-EKD-JCH Document 73 Filed 09/19/19 Page 1 of 6 Pageid#: 106
      whichthegovernmentintendsto offerin evidence atthetrialby the Defendant

      whetherbeforeorafterarrestin responseto interrogation by anyperson then

      kllown totheDefendanttobeagovem m entagent;and recorded testim ony ofthe
                                                              /
      Defendantbeforeagrandjurywllichrelatestotheoffensecharged.Ifthe
      Defendantisacorporation,partnership,association orlabortmion,thecourt

      grantstheDefendantdiscovery ofrelevantrecordedtestimony ofany witness

      beforeag'
              randjttrywho:(a)was,atthetimeofthattestimony,sosituatedasan
      oftkeroremployeeastohavebeen ablelegallytobindtheDeindantinrespect
      toconductconstitutingtheoffense,or(b)was,atthetimeoftheoffense,
      Personallyinvolvedintheallegedconductconstitutinktheoffenseandsosittmteb
      asan officerorem ployeeastoh>vebeen able legally to bind the Defendantin

      respectto thatalleged conductin whichthewitnesswasinvolved.

             (2) SuchcopyoftheDefendant'spriorcriminalrecord,ifany,asiswithin
      thepossession,custody,orcontrolofthegovem m ent,theexistence ofwhich is

      known,orby theexerciseofdue diligencemaybecom eknown,to the attom ey fpr

      the governm eizt.

             (3) Books,papers,doctlments,photographs,tangibleobjects,buildingsor
                                         '
                                u

      places,orcopiesorportionsthereof,which arewithin thepossession,custody or

      controlofthegovernm ent,and which arematerialtothepreparation ofthe

      Defendant'sdefense orareintended foruseby the governmentasevidence in its

      case-in-chiefattrial,orwere obtained f'
                                            rèm orbelong totheDefendant.

             (4) Anyresults.orreportsofphysicalormentalexnminations,andof
      scientitk testsorexperim ents,orcopiesthereof,wllich arewithinthepossession,



Case 5:19-cr-00030-EKD-JCH Document 73 Filed 09/19/19 Page 2 of 6 Pageid#: 107
       custody,orcontw lofthegovernm ent,theexistenceofwhich isknown,orby the

       exerciseofdue diligencem ay becomeknown,tothe attorney forthe government,

       and
         N
           which arem atel'ialto thepreparation ofthedefense orareintended foruseby
          x


       thegovernmentasevidencein itscase-in-chiefattrial.

              (5) A written sllmmaryofanytestimonythatthegov:rnmentintendsto
       useunderRules702,703,or705 oftheFederalRulesofEvidenceduring itscase-

       in-chiefattrial,.

              (6) Any statementofawitnessthatisinthepossession ofthegovernment
       andwhichrelatestothesubjectmatterofthewitness'stestimony,pursuantto
       F.R.CHm.P.26.2(a)and Title18,UzlitedStatesCode,Section3500.
       IT IS FIJRYH ER ORDERED thattheUnited Statesprovideto theDefendantany
                                         ;                  -
 evidenceofanexculpatorynature,asdefinedin Bradyv.M arvland,373U.S.83(1973),and
those casesintep reting thatopinion.

       In theabsenceofgood causeshown,theUnited Statesmustnotify theDefendantofits

 intùnttopresent404(b)evidence(priorbadacts)atleast5daysbeforetrial.
       IT ISFURTHER ORDERED,pursuanttoRule16(b)oftheFederalRulesofCriminal
Procedure,thattheDefendantpermitthe attorney fortheUnited Statesto inspect,copy and/or

photograph:

              (1) Anybooks,papers,docllments,piotographs,tangibleobjects,or
       copiesorportionsthereof whicharewithinthepossession,çustody,orcontrolof
       theDefendantand which theDefendantintendsto introduceasevidencein its

       case-in-chiefattrial.




Case 5:19-cr-00030-EKD-JCH Document 73 Filed 09/19/19 Page 3 of 6 Pageid#: 108
              (2)Anyresultsorreportsofphysicalormentalexnminationsandof
       scientitk testsorexperim ents,orcopiesthereof,wllich arewithin thepossession,

       custody,orcontrolofthe Defendant,and which theDefendantintendsto

       introduceasevidence in itscase-in-clliefattrialorwhich wereprepared by a

       witnesswhom thedefendantintendsto callattrialwhen theresultsorreports

       relateto thatwitness'stestim ony.

              (3) A writtensllmmaryofanytestimonythatthèdefendantintendstouse
       tm derRules702,703,or705 oftheFederalRulesofEvidence during itscase-in-

       chiefattrial.

              (4) Anystatementsofawitnessthatisinthepossession ofthedefendant
       andwhichrelatestothesubjectmatterofthewitness'stestimony,pursuantto
       F.R.Crim.P.26.2(a).
       IT IS FURTTTER ORDERED,ptlrsuanttoRùle 12.1oftheFederalRulesofCrim inal

Procedure,thattheDefendantdisclosewhetherheintendsto introduce evidenceto establish an

alibi,and,ifso,thatthedefendantstatethe speciscplaceorplacesatwhich heclaim sto have

beenatthetildets)oftheallegedoffensets)andzthennmesandaddressesofthewitnessesupon
whom thedefendantintendsto rely to establish such alibi.Ifthedefendantmakesdisclostlre

underthisparagraph,then the governmentmustm akedisclosureofitswitnessestm der

F.R.Crim.P.12.1(b).ThepartiesshallalsootherwisecomplywithRule12.1.
      IT IS FURTHER ORDERED,ptlrsuantto FederalRuleofCriminalProcedm e 12.2,

that,ifthedefendantintendstorely upon a defenseofinsanity orto introduceexperttestim ony

relatingto am entaldiseaseordefectorany otherm entalcondition ofthedefendmltbearing upon




Case 5:19-cr-00030-EKD-JCH Document 73 Filed 09/19/19 Page 4 of 6 Pageid#: 109
 theissueofguilt,the defendantshallnotifythegovernmentin writing ofsuch intention and filea

 copy ofsuch noticewith theclerk,and thatthepartiesshallotherwisecom ply Fith Rule 12.2.
        IT IS FU R TH ER O R D ER ED ,pursuantto FederalRule ofCrim inalProcedure 12.3,

 that,ifthedefendantintendsto claim a defenseofactualorbelievedexerciseofpublicauthority

 on behalfofa1aw enforcem entorfederalintelligenceagency atthetime ofthealleged offense,

 the defendantshallserveupon the attom ey forthe governmentam itten notice ofsuch intention,

 and thattheparties shallotherw ise com ply w ith Rule 12.3.

        IT IS FURTH ER O RDERED that,in the absenceofgood causeshown oragreem entof

theparties,thepartiesshallprovidetheabove-ordered discovery and inspection notlaterthan 14

 daysbeforetrialatthepffce oftheUnited StatesAttom ey.

        IT ISFURTHER ORDERED,plzrsuanttoRule16(c)oftheFederalRulesofCriminal
Procedme,thatif,priortoordurinj'tdal,apartydiscoversadditionalevidenceormàterial
previously re
            'quested orordered, whichissubjecttodiscoveryorinspectiontmdertheRulesof

 Crim inalProcedure,such party shallpromptly notifytheotherparty,orthatotherparty's

attom ey,orthecourtofthe existence.oftheadditionalevidence orY aterial.

        IT ISFURTHER ORDERED thattheClerkofthisCourtshallcertifycopiesoftlzis
orderto each attorney whobecom escotmselin thiscaseatany tim eand to any party actingrr/

se. However,ifan Indictm entin thiscaseistmderseal,theClerk should delay sending acopy of

thisOrderto defensecounselorthe Defendanttmtilthetm sealing oftheIndictment.

       ENTEREDthislodayofSeptember,2019.


                                                               f.
                                                    JO C.H OPPE
                                                    UN ITED STA TES M A GISTM TE JUD GE



Case 5:19-cr-00030-EKD-JCH Document 73 Filed 09/19/19 Page 5 of 6 Pageid#: 110
#




    SEEN AND A GREED:

    s/Erin M .Kulpa
    ERIN M .KU LPA
    AssistantUnited StatesAttorney

               Ae
    Lo ls .N agy
        selforDefendan




    Case 5:19-cr-00030-EKD-JCH Document 73 Filed 09/19/19 Page 6 of 6 Pageid#: 111
